GIBSON, C. J.
Defendant, acting in propria persona, sought a writ of error coram nobis claiming that he was not guilty and had been induced, by fraud and promises of lenient treatment, to plead guilty to a charge of forgery. His petition was denied by a minute order entered under date of May 19, 1952, and his notice of appeal, dated June 26, was filed on June 30th. The prosecution has moved to dismiss the appeal on the ground that the notice was not filed within 10 days after the making of the order as required by rule 31 of the Rules on Appeal. (36 Cal.2d 26.)
It appears from the face of the notice of appeal that it was filed too late and that the appeal should be dismissed. (People v. Behrmann, 34 Cal.2d 459, 461-462 [211 P.2d 575] ; In re Horowitz, 33 Cal.2d 534, 537 [203 P.2d 513].)  The appeal must also be dismissed for the further reason that it has become moot by reason of our decision in the companion case of In re Roberts, ante, p. 745 [255 P.2d 782], wherein we set aside the judgment which Roberts attacked-herein.
The appeal is dismissed.
Shenk, J., Edmonds, J., Carter, J., Traynor, J., and Spence, J., concurred.